Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00759-CV
____________
 
ASIA CHEMICAL CORPORATION, INC., Appellant
v.
JOHN CHUNG, JOEY CHUNG, MANSHAO
CHUNG, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF BITAR CHUNG,
Appellees
 

On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2007-68299

_____________
 
NO. 14-08-00946-CV
_____________
 
IN RE ASIA CHEMICAL CORPORATION, INC, Relator
 

ORIGINAL
PROCEEDING
WRIT OF MANDAMUS

 
M E M O R A N D U M   O P I N I O N




This is
an interlocutory appeal from a judgment signed July 24, 2008, and a petition
for writ of mandamus filed October 15, 2008.  On June 18, 2009, the parties
filed an agreed motion to dismiss the appeal and the petition.  See Tex. R. App. P. 42.1.  The motion is
granted.       
Accordingly,
the appeal and the petition are ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.